Title: To James Madison from Sylvanus Bourne, 13 June 1806
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam June 13, 1806.

It appears that the information I gave you in a late letter of Prince Louis having been declared King of this Country on the 14th. Ulto. was premature tho’ I recd it from what I esteemed a correct Source; this important event has however eventually taken place at Paris on the 8th. Instant as you will find fully detailed in the inclosed Gazette: which however gives no account of a Noblesse which is said to be established as a necessary appendage of the throne Composed of the following persons.
Mr. Brantson Actual Minister of this Country at Paris Prince of Guillenburg, Mr. Verheul Minister of Marine, Prince of Buren, Messrs Dex & Van Styrum Counts, & Mr Gogell Minister of Finances, Baron of Breda, with some aditions in the female line as Ladies of Honor to the Royall Household &c &c
Whether this late change may not involve the necessity of a diplomatic intercourse between this Country & the U States will be for the Govt. to decide.  I have the honor to be very Respectfully yr ob Sert

S Bourne

